Judgment and order unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Questions of fact are presented which should have been presented to the jury. (Appeal from judgment and order of Monroe Trial Term dismissing the complaint as to defendants Sheehan Motor Sales, Inc., and Pacyna, on motion made at the close of all the evidence. The order granted defendant’s motion to dismiss.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ. "